Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 1 of 11

Name Bonnie Crozier Fl L E D

Street Addr y

ee ess 3083 Amoruso Wa MAY 0 3 2019
City and County —_Roseville/Placer
State and Zip Code ca, 95747
Telephone Number _ (916) 367-1901 DEPUTY CLERK

CLERK, U.S. DISTRI
EASTERN DISTRICT OF CALIFORNIA
ey A

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

Bonnie Crozier

Complaint for a Civil Case

 

 

CaseNo, @ 19" CV - 078 2 KIM cKD Ps
(to be filled in by the Clerk’s Office)

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: © Yes O No
(check one)

-against-

California Department of Water Resources

 

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

 
Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 2 of 11

1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

 

 

 

 

additional pages if needed.
Name Bonnie Crozier
Street Address 3083 Amoruso Way
City and County Roseville / Placer
State and Zip Code cA, 95747
Telephone Number (916) 367-1901

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

 

Name Department of Water Resources
Job or Title

(if known)

Street Address 3500 Industrial Blvd

City and County West Sacramento

 

State and Zip Code california 95691

Telephone Number (916) 376-9900

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

 

 

 
Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 3 of 11

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

II. Basis for Jurisdiction

Federal Courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in Federal Court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another
state or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same state as
any plaintiff.

What is the basis for Federal Court jurisdiction? (check all that apply)

[4 Federal question 1 Diversity of citizenship

 
Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 4 of 11

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Title I of the Americans with Disabilities Act of 1990, 42 U.S.C.12111,

et seq

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual

The defendant, (name) , is a citizen of

 

the State of (name) . Orisa citizen of
(foreign nation)

 

 

 
i.

Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 5 of 11

 

 

 

b. If the defendant is a corporation
The defendant, (name) , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Please see Attachment

 

 

 

 

 

 
IV.

Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 6 of 11

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

The Damages or relief in which I'm seeking Im asking the courts if I could

please complete this question after consulting with a Attorney.

 

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: April 23 ,2019

: mie = J4——cC? __.
Signature of Plaintiff

Printed Name of Plaintiff Bonnie Crozier PRO SE

 

 
se 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 7 of 11
U.S. Department of Justice

  

 

Civil Rights Division

NOTICE OF RIGHT TO SUE WITHIN 90 DAYS
CERTIFIED MAIL 950 Pennsylvania Avenue, N.W.
7016 2140 0000 5581 4165 Raren Ferguson , EMP, PHB, Room 4701

Washington, DC 20530

February 06, 2019
Ms. Bonnie J. Crozier
3083 Amoruso Way
Rosevilie, CA 95747

Re: EEOC Charge Against California Dept. of Water Resources
No. 550201801682

Dear Ms. Crozier:

Because you filed the above charge with the Equal Employment Opportunity Commission, and the
Commission has determined that it will not be able io investigate and conciliate that charge within 180
days of the date the Commission assumed jurisdiction over the charge and the Department has
determined that it will not file any lawsuit(s) based thereon within that time, and because you have
specifically requested this Notice, you are hereby notified that you have the right to institute a civil
action under Title I of the Americans with Disabilities Act of 1990, 42 U.S.C. 12111, et seq., against the
above-named respondent.

If you choose to commence a civil action, such suit must be filed in the appropriate Court within 90
days of your receipt of this Notice. If you cannot afford or are unable to retain an attorney to represent
you, the Court may, at its discretion, assist you in obtaining an attorney. If you plan to ask the Court to
help you find an attorney, you must make this request of the Court in the form and manner it requires.
Your request to the Court should be made well before the end of the time period mentioned above. A
request for representation does not relieve you of the obligation to file suit within this 90-day period.

The investigative file pertaining to your case is located in the EEOC San Francisco District Office,
San Francisco, CA.

This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.

Sincerely,
Eric S. Dreiband

Assistant Attorney General
Civil (are, Divisio

n.
by arse C. er. Tr
Karen L. mC

Supervisory Civil Rights Analyst
Employment Litigation Section

cc: San Francisco District Office, EEOC
California Dept. of Water Resources

 

 
Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 8 of 11

April 03, 2019 Bonnie Crozier
3083 Amoruso Way
Roseville CA, 95747
(916) 367-1901

Statement of Claim
E. The facts of my case are as follows.

1. 08/15/08 After leaving my work assignment at the Napa Water Treatment Facility
where I over seen the erection of a 5 million gallon water tank. I was traveling East bound
on HWY 80 when I was rear ended by a vehicle. At which time I sustained 4 ruptured
discs and a knee injury. I continued to work even though it was not in my best interest. I
asked my supervisor at the time if he could come to the project and perform the
Inspections when it required climbing the ladder due to two of the ruptured discs being in
my neck. After this time I applied for many promotions, every time a Supervisor | ,
position became available, but I was always denied or was told I did not qualify.

There was a young man that was hired 15 days after myself also as a CIT. I had 27 years
of structural and civil construction and Inspection experience at that time. A Supervisor 1,
test and position became available we both applied, everyone was informed that he had
received the promotion prior to the test, he had been promoted by the Chief of SPH

( promoted in place). After I took the supervisor | test I was informed by one of the
Supervisor II, that was on the panel that I did much better then him on the exam but still
was not promoted.

After I completed the Replacement Tank No. 2 at the Napa Water Treatment plant
project, I was informed by my Supervisor that he wanted me to oversee the HWY 12,
Pipe Modification Project. A Supervisor | position became available again, so I
interviewed for it and found that there was only one other person Interviewing for the
position. It was a younger male, several minutes after we both Interviewed my Supervisor
came to my office and informed me I did not receive the promotion. The next day I was
informed that one of his parents had worked for the department for a long time and they
were planning to move him up to one of the top positions. I also was informed that he
would be working under me on the Pipe Modification Project.

The Department had many opportunities to promote me but would not and my
employment terms and conditions appeared to be unequal. My Supervisor retired shortly
before the Pipe Modification Project was completed and left me with a 20 foot trench to
climb in and out of to perform Inspections. At this time there was one Supervisor II who
was working down South most of the time. The HWY 12 Widening Project was
beginning and he asked me to oversee the encroachment permits for the HWY which
turned into to a full time project. The Department hired a replacement for my boss,
Shortly after that I informed him I would need time off to speak with the union. The
harassment from the Supervisors became unbearable.
Case 2:19-cv-00782-KJM-CKD Document1 Filed 05/03/19 Page 9 of 11

Bonnie Crozier

3083 Amoruso Way
Roseville CA, 95747
(916) 367-1901

2. I was now working in a hostile work environment and it started to affect my health,

on 10/30/13 my Doctor put me off work for approximately 14 months due to stress. On
11/19/13 SEIU 1000 filed the out of class grievance. On 02/18/14 I filed a complaint with
EEOC, six months later while still off on stress leave, on 04/28/14 I received a corrective
memorandum from the Department.

3. On 12/22/14 I returned back to work still fearing that the retaliation was not going to
stop and still under a great deal of stress my Doctor and myself thought it would be a
good idea to ask for reasonable accommodation for six weeks regarding driving long
distance until I could get used to freeway driving again due to my anxiety and panic
attacks. My accommodations were denied.

4, Within that six week period, on 02/02/15 I was traveling South bound on Interstate 5 to
my work assignment at the South Bay Water Treatment Plant when I was rear ended in
the fast lane while entering Stockton. At which time I received right shoulder and neck
Injuries. The Doctor placed me on driving restrictions, such as no driving at work,
Limited Driving only, the department would not accommodate the restrictions stating
such things as, if It becomes to painful to drive pull over immediately and call and let us
know. I started contacting and sending the emails to EEOC informing them that I was
hurt and needed their help.

5. Failure to accommodate my disabilities and the hostile work environment and
retaliation was out of control. I received on 08/12/15 an Adverse Action stating they were
going to start taking 10 percent of my pay for 12 months. The next day my Doctor put me
off work again for stress. On 08/28/15 I had to have a conference call with the Union and
the Department for what they call a Skully meeting, which was them questioning me
regarding the Adverse Action.

6. Returning back to work on 02/16/16 the stress had taken a major toll on my health I
was being treated for Stress, Anxiety, Depression and I was having heart palpations,
weight gain, losing hair and rashes. I believe on 03/01/16 I meet with the union and the
Department for my out of class grievance with the arbitrator regarding the HWY 12
widening Project. I was very naive and believed that the union was on my side but started
to feel like the attorney that was representing me from the union was acting more like at
mediator or working for the Department. _

 

 
Case 2:19-cv-00782-KJM-CKD Document 1 Filed 05/03/19 Page 10 of 11

Bonnie Crozier
3083 Amoruso Way
Roseville CA,95747
(916) 367-1901

7. [had also developed a blockage in one of my eyes. So on 03/03/16 I went in for eye
surgery there a tube was placed in my right eye. I was also attending Physical Therapy for
my right shoulder and was preparing for possible surgery. At this point my Mental and
Physical condition was severe at best. On 03/11/16 my work assignment was to travel
down to Tracy to the Rock Barriers where one of our Contractors was performing work
on the barriers. My work day started at 0530 hours after arriving at the Barriers, around
mid- morning. I started to receive numerous calls from my Supervisor and the Union
Attorney regarding the Adverse Action that was scheduled to go to court the following
Monday.

8. On 05/17/16 I was asked to step into the quiet room at SPH my Supervisor and a lady
from HR who wanted me to sign a Memorandum and Informed me that they wanted me
to work down south at the Paris Dam Project and said maybe I could get Doctors down
there. I informed then that I was getting ready to have shoulder surgery and was not going
to change my surgeon at this time. The next day I received a Memorandum stating they
could no longer accommodate my Doctor appointments.

I was placed on SDI in May, 2016 and in August, 2016 State Fund Workers
Compensation took over. I was seeing multiple Doctors, Surgeons and Physical Therapist
for my injuries and health issues. Some of what consist of being a surgical candidate for
Back, Neck and knee injuries, right Shoulder surgery, nerve endings in my Neck that
directly affect my left arm, Chronic Vision issues, Eye Surgery, Anxiety, Chronic Fatigue
Syndrome, Depression, Fibromyalgia, ADHA, Sleep apnea and Stress Disorder.

9. On September 16. 2017 I received a letter from the Department of Water Resources
stating their intent was to invoke an AWOL status due to me being absent from
September 11, 2017 - September 15, 2017 due to the time not being approved. I attended
a Colman Hearing per phone, I tried to explain my circumstance and that I had been in
contact with my supervisor. I asked the California Department of Human Resources for a
hearing which was granted. I was unable to attend the hearing due to my medical
condition at which time the SEIU union attorney had it withdrawn.

I received a letter from the Department of Water Resources stating that due to the AWOL
my employment had been terminated at which time my Health Insurance was also cut off.

 

 
Case 2:19-cv-00782-KJM-CKD Document 1 Filed 05/03/19 Page 11 of 11

Bonnie Crozier
3083 Amoruso Way
Roseville CA, 95747

My integrity and reputation as an Inspector was every thing to me. It took a life time to
obtain my diverse knowledge and experience. How it was allowed for the Department of
Water Resources to do this to myself and others I don’t understand. Not only did they not
promote me and not accommodate my disabilities, Retaliate against me and give me
unequal terms and conditions for my employment but was able to proceed with wrongful
Termination I do not understand. I find the Department of Water Resources actions to be
unjust and unacceptable. After reviewing this document I hope that the courts will also
find these actions to be un-excusable and will assist me in furthering this Civil Action.

Sincerely,

fo

Bonnie Crozier

 
